Opinion of ti-ie Court by
Judge Williams:
When Phelps sold by quit claim the laud to Key he doubtless believed he had the title aud so did Key, as no one had then propounded the will of Mrs. McITarous’ deceased father. Key was put into possession and enjoyed the land for several years, therefore, there was not a total failure of consideration to authorize a disregard of the bond for a quit claim deed, no such fraud shown as to make it void, and had there been, it would have been barred unless this had been discovered within five years before bringing the suit. There was no error in adjudging against the plaintiff’s *547right of recovery for the consideration money, and though the judgment for a specific execution seems entirely fruitless, yet this is the most appellant is entitled to. Judgment affirmed.
Bunch & See, for appellant.
I. & J. Caldwell, B. H. Field, for appellee.